Title: To Thomas Jefferson from William Findley, 3 March 1805
From: Findley, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        3 Mch. 1805
                     
                  
                  It has been mentioned to me that Cornelius Vanhorne makes application for the appointment of receiver of the Land office at Zanesville to which place he is about to remove with his family and that a recommendation from me might be proper this I cannot refuse to Mr Vanhorne who however himself does not ask it. My own opinion is that such a recommendation to the president is not necessary, However I will Just Mention that Capt Vanhorne is one of the few men who went young into the Army, served thro, the was with approbation, returned to Society, became a farmer very much respected by his Neighbours, was the first Republican Sent to the Assembly of pennsylvania from that formerly torry County, served a number of years in that body and in the Seventh and eighth Congress’s. The amiableness of his conduct and his having enjoyed the Confidence of the Citizens in so high a degree it is presumed is all the recommendation to the president that is necessary
                  
                     Wm Findley 
                     
                  
               